EXHIBIT 10.1

UNITED STATES BANKRUPTCY COURT

MIDDLE DISTRICT OF FLORIDA

TAMPA DIVISION

 

In re:   

Chapter 11

ACCENTIA BIOPHARMACEUTICALS,   

Case No. 8:08-bk-17795-KRM

INC., et al.,      

(Jointly Administered)

Debtors.

                                                                        
                                                            /   

NOTICE OF EFFECTIVE DATE OF FIRST AMENDED JOINT PLAN

OF REORGANIZATION OF BIOVEST INTERNATIONAL, INC., BIOVAX,

INC., AUTOVAXID, INC., BIOLENDER, LLC, AND BIOLENDER II, LLC

UNDER CHAPTER 11 OF TITLE 11, UNITED STATES CODE DATED

AS OF AUGUST 16, 2010, AS MODIFIED

NOTICE IS HEREBY GIVEN that the Effective Date of the First Amended Joint Plan
of Reorganization of Biovest International, Inc., Biovax, Inc., AutovaxID, Inc.,
Biolender, LLC, and Biolender II, LLC under Chapter 11 of Title 11, United
States Code dated as of August 16, 2010, as modified, occurred on November 17,
2010.

Dated: November 17, 2010

 

/s/ Charles A. Postler Charles A. Postler (Florida Bar No. 455318) STICHTER,
RIEDEL, BLAIN & PROSSER, P.A. 110 East Madison Street, Suite 200 Tampa, Florida
33602 PH   (813) 229-0144 FAX    (813) 229-1811 Attorneys for the Debtors

CERTIFICATE OF SERVICE

I HEREBY CERTIFY that a true and correct copy of the foregoing Notice of
Effective Date of First Amended Joint Plan of Reorganization of Biovest
International, Inc., Biovax,



--------------------------------------------------------------------------------

Inc., AutovaxID, Inc., Biolender, LLC, and Biolender II, LLC under Chapter 11 of
Title 11, United States Code Dated as of August 16, 2010, as Modified has been
furnished on this 17th day of November, 2010, by CM/ECF Transmission to the
United States Trustee, 501 East Polk Street, Suite 1200, Tampa, Florida 33602,
and by U.S. Mail or CM/ECF Transmission to all parties set forth on the Master
Service List attached hereto as Exhibit A.

 

/s/ Charles A. Postler Charles A. Postler

 

2